Citation Nr: 1648295	
Decision Date: 12/28/16    Archive Date: 01/06/17

DOCKET NO.  10-22 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1996 to December 2008, to include service in Southwest Asia.  He was awarded the Combat Action Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office.  This matter was remanded in March 2014.


FINDING OF FACT

The evidence is at least in relative equipoise as to whether the Veteran's sleep apnea onset during active duty service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for obstructive sleep apnea, which represents a full grant of the Veteran's claim.  Therefore, no discussion of VA's duties to notify or assist is necessary.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran is seeking service connection for his obstructive sleep apnea, which he asserts began during active duty.  The Board notes that the Veteran has also asserted that his sleep apnea may be caused or aggravated by medications taken to manage his service-connected posttraumatic stress disorder.  Given the favorable nature of the Board's decision on a direct basis, the Board will not address this theory of entitlement.

As an initial matter, the Board notes that the Veteran was first diagnosed with sleep apnea based on the findings of April and May 2009 sleep studies, and that he has had continuous treatment since that time.  Thus, the Board finds that a current disability has been established for purposes of determining service connection.  Accordingly, the question becomes whether the disability is related to service. 

The Veteran's service treatment records do not reflect a diagnosis of sleep apnea; however, the Board notes that the Veteran first noted sleep trouble in a January 2006 post-deployment questionnaire.  At that time, he reported that during his deployment he had still felt tired even after sleeping.  Following that questionnaire, the Veteran's service treatment records reflect frequent reports of difficulty sleeping.  In April 2008, the Veteran reported "jumping" through the night, that he could not remember his dreams, and that he was as tired all day as if he did not sleep at all.  In May 2008, he again reported problems sleeping and waking through the night.  In June 2008, the Veteran stated that while he was getting about eight hours of sleep and did not recall waking up through the night, he did not feel rested when he woke up in the morning.  The record also reflects that the Veteran was prescribed several medications to help him sleep.  In addition to the frequent reports of sleep difficulties in service, the Veteran has consistently and credibly asserted that he first began to experience sleep-related symptoms during service.  A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  

In January 2009, less than one month after the Veteran's discharge from active duty, he first complained to a VA clinician about disturbed sleep.  He stated that he had trouble with fatigue as well as with falling and staying asleep.  In March 2009, he again complained of excessive sleepiness, and of falling asleep multiple times per day even after a full night of sleep.  He also reported that his wife indicated that he snored loudly.  As a result of those complaints, the Veteran underwent an in-home sleep study in April 2009, as a result of which he was given a diagnosis of mild sleep apnea.  Another trial was done in May 2009, and the diagnosis was again mild sleep apnea.  Following his diagnosis, the Veteran was prescribed a continuous positive airway pressure (CPAP) device.

The Board notes that there is one medical opinion of record and it is negative to the Veteran's claim.  Upon review, the Board finds that the opinion, obtained as the result of VA examination in April 2014, should be afforded very little probative weight.  The examiner noted that the Veteran had been diagnosed with mild sleep apnea within six months of discharge and that the Veteran's wife was noted to have reported a history of apnea prior to discharge.  The examiner opined that a nexus between the Veteran's military service and his sleep apnea was not evident.  In support of that opinion, the examiner noted that records only documented snoring in March 2009, that the Veteran's apnea was related to his weight and would improve if he lost weight, and that the Veteran was not compliant with use of his CPAP device.

Preliminarily, the Board notes that the Veteran's current compliance with treatment is irrelevant to his claim for service connection, as is whether his condition would improve if he lost weight; the Veteran has a documented diagnosis of sleep apnea for VA purposes.  The examiner did not comment on the frequent reports of sleep disturbance symptoms during service, but rather only on the post-service complaints.  While snoring was not documented in service, complaints of daytime fatigue and waking during the night were.  The examiner did not provide a rationale for why such in-service symptoms, now associated with the Veteran's sleep apnea, did not indicate the onset of sleep apnea, nor for rejecting the Veteran's competent lay statements regarding the onset of his symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination was inadequate where the examiner did not comment on the appellant's report of in-service injury and instead relied on the absence of evidence in the service treatment records to provide a negative opinion); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).  

The mandate to accord the Veteran the benefit of the doubt is triggered when the evidence has reached a stage of balance.  Weighing the evidence, the Board finds that the evidence is at least in equipoise regarding the question of whether the Veteran's obstructive sleep apnea arose during his active duty military service.  Here, the Veteran's service treatment records reflect frequent complaints of the same type of symptoms that have now been attributed to his sleep apnea diagnosis.  Those complaints were again noted within one month of discharge from active duty, and the Veteran was diagnosed within approximately four months of discharge.  Furthermore, the Veteran has consistently and credibly asserted that his symptoms began in service, and he is competent to give evidence that he experienced the same symptoms upon which his obstructive sleep apnea diagnosis was based.  See Jandreau, 492 F.3d 1372.  Given the little probative weight to be afforded to the VA medical opinion, the documented in-service complaints, and the fact that a veteran's lay statements may be sufficient evidence in any claim for service connection, the benefit of the doubt must be given to the Veteran.  See 38 C.F.R. 
§ 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); see 38 U.S.C.A. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

Accordingly, the benefit of the doubt rule will be applied, and service connection for sleep apnea is granted.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 3.303.
ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


